—Appeal by the defendant (1) from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 25, 1990, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence, and (2) by permission, as limited by his brief, from so much of an order of the same court, dated June 4, 1992, as denied, without a hearing, the branch of his motion which was to vacate the judgment of conviction pursuant to CPL 440.10. The appeal brings up for review so much of an order of the same court, dated July 7, 1992, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated June 4, 1992, is dismissed since that order was superseded by the order dated July 7, 1992; and it is further,
Ordered that the order dated July 7, 1992, is affirmed insofar as reviewed; and it is further,
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
We also find that the Supreme Court did not err in denying, without a hearing, the branch of the defendant’s motion which was to vacate the judgment of conviction pursuant to CPL 440.10. The facts set forth in the defendant’s motion papers, even if true, would not entitle the defendant to a vacatur of the judgment of conviction (see, People v Ferreras, 70 NY2d 630; People v Satterfield, 66 NY2d 796, 799; People v Liggins, 181 AD2d 916).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit (see, People v Edwards, 186 AD2d 218). Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.